Name: 2006/355/EC: Commission Decision of 16 May 2006 setting up an expert group on customer mobility in relation to bank accounts
 Type: Decision
 Subject Matter: EU institutions and European civil service;  consumption;  free movement of capital;  financial institutions and credit
 Date Published: 2006-05-19; 2008-12-05

 19.5.2006 EN Official Journal of the European Union L 132/37 COMMISSION DECISION of 16 May 2006 setting up an expert group on customer mobility in relation to bank accounts (2006/355/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) Article 3 of the Treaty establishing the European Community assigned the European Community the task of ensuring the creation of an internal market characterised by the abolition, as between Member States, of obstacles to the free movement of goods, persons, services and capital. (2) The Commission wishes to identify any legal, regulatory, administrative and other obstacles to customer mobility in relation to bank accounts, and to be advised on how to address these obstacles. (3) The White Paper on the Financial Services Policy 2005-2010 (1) provides for the setting up of an expert group on customer mobility in relation to bank accounts. (4) The group must be made up of individuals having expertise in the area of customer mobility in relation to bank accounts. (5) The expert group on customer mobility in relation to bank accounts therefore has to be set up and its terms of reference and structures detailed, HAS DECIDED AS FOLLOWS: Article 1 The expert group on customer (2) mobility in relation to bank accounts hereinafter referred to as the group is hereby set up by the Commission. Article 2 Task The group's task is to:  Identify any legal, regulatory, administrative and other obstacles to customer mobility in relation to bank accounts. In particular, the group should identify any obstacles to open a bank account cross-border as well as to switch banks both at domestic and cross-border level (e.g. cost of opening, maintaining and closing a bank account, direct switching costs etc.).  Provide advice to the Commission on how the identified obstacles should be addressed.  Consider the merits of designing an EU optional standard bank account.  Issue a report containing its findings and advice. Article 3 Composition  Appointment 1. The members of the group shall be appointed by the Commission from experts with competence in the area covered by the mandate of the group, on the basis of:  proposals from European or national associations, representing customer and financial services industry interests, which have responded to a call for expression of interest;  responses to a call for expression of interest by individuals with academic background. 2. The group shall be composed of a maximum of 20 members. 3. The following provisions shall apply:  members proposed by European or national associations, representing customer and financial services industry interests, are appointed as representatives of interested parties;  members with academic background are appointed in a personal capacity;  the mandate of the members of the group shall start with the first meeting of the group and end with the issuance of the report, no later than 1 May 2007. They shall remain in office until such time as they are replaced or their mandate ends;  members who are no longer able to contribute effectively to the groups deliberations, who resign or who do not respect the conditions set out in the first, second or third dash of this paragraph or Article 287 of the Treaty establishing the European Community may be replaced for the remaining period of their mandate;  the names of the members will be published on the Internet site of the DG Internal Market and Services. The names of members are collected, processed and published in accordance with the provisions of Regulation (EC) No 45/2001 on the protection of individuals with regards to the processing of personal data.  Members appointed in a personal capacity shall each year sign an undertaking to act in the public interest and a declaration indicating the absence or existence of any interest which may undermine their objectivity. Article 4 Operation 1. The group is chaired by the Commission. 2. In agreement with the Commission, sub-groups may be set up to examine specific questions under terms of reference established by the group; they shall be disbanded as soon as these have been fulfilled. 3. Observers with specific competence on a subject on the agenda may be invited by the Chairman to participate in the group's or sub-group's deliberations if this is useful and/or necessary. 4. Information obtained by participating in the group's or sub-group's deliberations may not be divulged if the Commission says that this relates to confidential matters. 5. The group and its sub-groups normally meet on Commission premises in accordance with the procedures and schedule established by it. The Commission provides secretarial services. Commission officials with an interest in the proceedings may attend meetings of the group and its sub-groups. 6. The group shall adopt its rules of procedure on the basis of the standard rules of procedure adopted by the Commission (3) 7. The Commission may publish on the Internet site of DG Internal Market and Services, in the original language of the document concerned, any summary, conclusion, or partial conclusion or working document of the group. Article 5 Meeting expenses 1. The Commission shall reimburse travel and subsistence expenses for members and observers in connection with the group's activities in accordance with the provisions in force at the Commission. The members shall not be remunerated for the services they render. 2. Meeting expenses are reimbursed within the limits of the appropriations allocated to the department concerned under the annual procedure for allocating resources. Article 6 Entry into force The decision shall enter into force on the day of its adoption by the Commission. It shall be published in the Official Journal of the European Union. Done at Brussels, 16 May 2006. For the Commission Charlie McCREEVY Member of the Commission (1) COM(2005) 629 final. (2) For the purposes of this Decision, customer is to be defined as an individual consumer or an SME. (3) Annex III of document SEC(2005) 1004.